Case: 1:21-cv-00124-SNLJ Doc. #: 4 Filed: 09/09/21 Page: 1 of 2 PagelD #: 32

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF MISSOURI
SOUTHEASTERN DIVISION

 

ETHAN N. VAETH,
Plaintiff,

VS. Cause No: 1:21-cv-124-SNLJ
REMINGTON ARMS COMPANCY,
LLC, REMINGTON OUTDOOR
COMPANY, INC., SPORTING
GOODS PROPERTIES,

INC., and E.I. DU PONTE DE
NEMOURS & COMPANY.

COMPLAINT AND DEMAND
FOR JURY TRIAL

Defendants.

Nm me me ee ee ee ee”

 

MOTION TO DISMISS WITHOUT PREJUDICE
COMES NOW Plaintiff, by and through his attorney Matthew D. Glenn, of COOK,

BARKETT, PONDER & WOLZ, L.C. and prays the court to dismiss the above action without

prejudice.

Respectfully submitted,

COOK, BARKETT, PONDER AND WOLZ, L.C.

By:__/s/ Matthew D. Glenn
Matthew D. Glenn #53671
1610 North Kingshighway, Suite 201
P. O. Box 1180
Cape Girardeau, MO 63702-1180
Phone: 573/335-6651 Fax : 573/335-6182

Email: mglenn@cbpw-law.com
Case: 1:21-cv-00124-SNLJ Doc. #: 4 Filed: 09/09/21 Page: 2 of 2 PagelD #: 33

CERTIFICATE OF SERVICE

The undersigned certifies that on September 9, 2021, the foregoing instrument was filed
electronically with the United States District Court, Eastern District of Missouri, Southeastern
Division, to be served by operation of the Court’s electronic filing system upon the attorneys of
record.

/s/ Matthew D. Glenn
